Opinion issued April 13, 2006 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00274-CR
____________

BROWNWEN VICTORIA SANDER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 230th 
Harris County, Texas
Trial Court Cause No. 1051920



 
MEMORANDUM  OPINION
          We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Bronwen Victoria Sander, and signed a final judgment in this case on January 5,
2006.  Appellant did not file a motion for new trial.  The deadline for filing a notice
of appeal was Saturday, February 4, 2006, 30 days after sentencing.  See Tex. R. App.
P. 4.1(a), 26.2(a)(1).  The deadline for filing notice of appeal was Monday, February
6, 2006 because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P.
4.1(a), 26.2(a)(1).
          Bronwen Victoria Sander filed a notice of appeal on March 21, 2006, 31 days
after the deadline.  Her notice of appeal was deposited in the mail on February 27,
2006, according to the postmark on the copy of the envelope included in the clerk’s
record.  Because the notice of appeal was mailed after the filing deadline, it did not
comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.” 
See Tex. R. App. P. 9.2(b).  An untimely notice of appeal fails to vest the appellate
court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no
pet.).
          We therefore dismiss the appeal for lack of jurisdiction.
          All pending motions are denied as moot.
          It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).